DISSENTING OPINION
Mollison, Judge:
I regret that I must dissent from the conclusion reached by my colleagues in this case. On this retrial of the issue, the plaintiff has supplied evidence as to the common meaning of the term “sandal,” to which the term “alpargata” is tied, which, to my mind, should enable the court to reach the conclusion of law that the *187terms “sandal” and “alpargata” include footwear with heels and do not necessarily refer to footwear having a sole only.
The evidence offered was of a type which is fully admissible as an aid to the court in the determination of the common meaning of tariff terms. United States v. Ben Felsenthal & Co. et al., 16 Ct. Cust. Appls. 15, T. D. 42713. Our appellate court noted that the lexicographic definitions upon which it relied did not specify that a sandal has a heel; neither do they uniformly specify that it has not a heel. The evidence, therefore, was directed to a point on which the lexicographic authorities consulted by the court were either silent, or not clear, or inconclusive. In my view, therefore, it should have been accorded weight in the determination of the matter.
I would sustain the protest claim upon the record made herein.